Citation Nr: 9909234	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  95-38 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. P. Tierney, Associate Counsel


INTRODUCTION

The veteran had active service from May 1966 to November 
1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of Veterans 
Affairs (VA) San Diego, California, Regional Office (RO).  

Among the claims denied in a July 1995 rating decision were 
service connection for a hiatal hernia, bilateral hearing 
loss, and a bilateral knee disorder.  A hearing was held at 
the RO in April 1996, and in an August 1996 decision by a 
hearing officer at the RO, the claims of service connection 
for a hiatal hernia and a bilateral knee disorder were 
granted.  The sole issue remaining for consideration by the 
Board is service connection for bilateral hearing loss.  

This case was previously before the Board in January 1998, 
when it was remanded for additional development.  That 
development has been completed and the case is again before 
the Board.


FINDING OF FACT

1.  The veteran has had acute and transitory episodes of 
hearing loss associated with service-connected otitis media.

2.  A current hearing loss disability for VA purposes has not 
been demonstrated.



CONCLUSION OF LAW

Hearing loss disability was not incurred in or aggravated by 
active service, and cannot be associated with a service-
connected disability.  38 U.S.C.A. §§ 5107, 1110, 1131 (West 
1991); 38 C.F.R. § 3.310, 3.385 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question that must be resolved with regard to 
the veteran's claims of service connection is whether the 
veteran has presented evidence that the claims are well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim, meaning it appears to be meritorious.  
Murphy, 1 Vet. App. at 81.  An allegation of a disorder that 
is service connected is not sufficient; the veteran must 
submit evidence in support of the claim that would "justify 
a belief by a fair and impartial individual that the claim is 
plausible."  38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden depends upon the issue presented by the 
claim.  Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
According to the applicable laws and regulations, service 
connection requires evidence that the disease or disorder was 
incurred in or aggravated by service or that the disorders 
are otherwise attributable to service.  See 38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) (1998).  
Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service. Cosman v. Principi, 3 Vet. App. 303, 305 (1992); 38 
C.F.R. § 3.303(d) (1998);


The United States Court of Appeals for the Federal Circuit 
has held that: 

A well grounded claim is a plausible 
claim, one that appears to be meritorious 
on its own or capable of substantiation.  
Such a claim need not be conclusive but 
only possible to satisfy the initial 
burden § 5107(a).  For a claim to be well 
grounded, there must be (1) a medical 
diagnosis of a current disability; (2) 
medical, or in certain circumstances, lay 
evidence of in-service occurrence or 
aggravation of a disease or injury; and 
(3) medical evidence of a nexus between 
an in-service disease or injury and the 
current disability.  Where the 
determinative issue involves medical 
causation, competent medical evidence to 
the effect that the claim is plausible is 
required. Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); See Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

A lay person is not competent to make a medical diagnosis or 
to relate a medical disorder to a specific cause.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Therefore, if the determinant issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit, 5 Vet. App. at 93.

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date. For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic." When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity. Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned. When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition. Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be well grounded or reopened on the basis of 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

Evidence

The veteran's service entrance physical examination records 
are negative for any evidence of hearing loss.  His 
occupational specialty was as a store clerk.  He apparently 
served for approximately nine years aboard naval vessels.  An 
April 1972 service audiometry test showed, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
30
20
30
40
LEFT
50
50
40
40
40

The veteran was diagnosed as having moderate sensorineural 
hearing loss.

Subsequent service audiometry records show elevated pure tone 
hearing thresholds in both ears at various levels.  For 
instance, in June 1980 audiometric tests in a service 
physical examination report revealed pure tone thresholds as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
30
30
LEFT
25
25
35
35
40

In June 1983, audiometry findings were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
25
25
45
LEFT
15
15
25
25
30

It was indicated that this testing was performed to establish 
a reference following exposure in noise duties.

In September 1987, audiometry findings revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
20
45
LEFT
15
15
25
30
30

The diagnostic assessment in September 1987 was moderate high 
frequency hearing loss. 

At discharge from service in October 1994, audiometry tests 
showed:






HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
25
35
LEFT
10
25
25
30
35

Several other hearing tests were performed during the 
veteran's service.  All show hearing loss of similar 
magnitude.

Service medical records also show that otitis media was 
reported in August 1977, October 1992, and on the retirement 
examination in October 1994.  Scarring of the right tympanic 
membrane was noted in June 1980.  Otitis externa was noted in 
November 1980, August 1982, and January 1983, February and 
May 1993.  Mild otorrhea was reported in November 1993.

At a VA medical examination in January 1995, the veteran 
reported that during service in the navy as a steward and 
storekeeper, he was around shipyard and building noises.  He 
stated that he had used hearing protection infrequently.  On 
the authorized audiological evaluation conducted at that 
time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
20
35
LEFT
5
10
20
15
15

Speech audiometry revealed speech recognition ability of 96 
percent, and 96 percent in the left ear.  The examiner 
indicated that the veteran had normal hearing sensitivity in 
the right ear, and normal sensitivity in the left ear through 
4000 hertz, with mild sensorineural in the left ear from 4000 
to 8000 hertz.

The veteran was seen at a service department clinic in August 
and September 1995 when he was noted to have otitis media.  
An audiology examination in August 1995 revealed hearing loss 
in excess of 25 decibels at all frequencies on the left and 
right.  

At a VA audiology examination in May 1996, audiological 
testing showed, pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
20
35
LEFT
5
20
25
20
25

Speech recognition in the right ear was 96 percent and 94 
percent in the left ear.  The diagnostic assessment indicated 
normal hearing bilaterally to 4000 hertz, and mild decrease 
in hearing bilaterally from 4000 to 8000 hertz.  A May 1996 
VA ear, nose, and throat examination primarily revealed that 
the veteran had a history of chronic right side ear 
infections.

The veteran was again examined by VA in May 1998.  Pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
20
25
25
35
LEFT
10
20
25
25
35

Speech audiometry revealed speech recognition ability of 94 
percent in both ears.

The examiner noted that the veteran exhibited a mild high-
frequency sensorineural hearing loss.  It was the examiner's 
opinion that the hearing loss exhibited was unrelated to the 
history of otitis given by the veteran.  There was no 
conductive component present nor was there any abnormality 
based on emittance audiometry.  There did not appear to be 
(from history) any significant noise exposure either in the 
military or otherwise, and the high-frequency hearing loss 
exhibited on the examination did not show the characteristic 
noise-notch configuration that would suggest noise as the 
causative agent.  The etiology of the mild high-frequency 
sensorineural hearing loss was unclear, but did not appear to 
be related to any factors that could be elicited either from 
the veteran's history, his medical records, or from the 
examination.  The hearing loss that the veteran complained of 
was, in all likelihood, an occasionally recurrent acute 
transitory situation associated with bouts of otitis externa.

Analysis

Service connection may be granted for sensorineural hearing 
loss if manifest to a compensable degree within one year 
following separation from service (on the basis of the 
presumption referable to an organic disease of the nervous 
system).  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385 
(1998), which states that hearing loss will be considered to 
be a "disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

The Board finds that the veteran's claim is well grounded.  
There were inservice reports of sensorineural hearing loss as 
well as hearing loss associated with otitis media.  Within a 
year of his retirement from service, the veteran was seen at 
a service department facility when he was found to have 
hearing loss disability within the meaning of 38 C.F.R. 
§ 3.385.  

The veteran also has a current diagnosis of sensorineural 
hearing loss.  As noted above sensorineural hearing loss is 
listed in 38 C.F.R. § 3.309 as a chronic disease.  When, a 
chronic disease is established in service, subsequent 
manifestations of the same disease at any subsequent date, no 
matter how remote will warrant service connection.  Savage, 
38 C.F.R. § 3.303(b).  In this case, despite numerous 
audiology examinations, there was a single observation of 
sensorineural hearing loss in service.  Accordingly, a 
continuity of symptomatology would be needed.  Even if it 
were conceded that sensorineural hearing loss was established 
in service, the Board could not grant service connection on 
the basis of § 3.303(b).  The only current diagnosis of 
sensorineural hearing loss was reported in association with 
an examination, which showed that the veteran did not have 
hearing loss as a disability for VA purposes.  

The veteran has contended that his hearing loss is associated 
with ear infections.  In a rating decision dated in October 
1996, the RO granted service connection for otitis media of 
the right ear.  VA recognizes hearing loss as a possible 
manifestation of otitis.  38 C.F.R. § 4.87a; Diagnostic Code 
6200 (1998).

Subsequent to service, the veteran has had only one 
examination when he had hearing loss as a current disability 
for VA purposes.  The only medical professional to examine 
the entire service and post-service record, the examiner 
conducting the May 1998 examination, concluded that the 
periodic increase in hearing loss was an acute and transitory 
condition associated with episodes of otitis media.  In fact, 
the single post-service finding of hearing loss as a 
disability for VA purposes occurred while the veteran was 
being treated for otitis media.  

A hearing loss disability associated with otitis media could 
be service connected on a secondary basis.  38 C.F.R. 
§§ 3.310(a); 4.87a, Diagnostic Code 6200 (1998).  While 
hearing loss has been found in association with episodes of 
otitis media, the only competent medical opinion on this 
question, is that such hearing loss was acute and transitory, 
and such hearing loss has not been identified on the most 
recent examinations. 

The competent medical evidence is to the effect that the 
veteran has had hearing loss as a disability for VA purposes, 
only in association with episodes of otitis media, and that 
he currently does not have such a disability.  The veteran's 
current diagnosis is sensorineural hearing loss, but such 
hearing loss is not severe enough to constitute a disability 
for VA purposes.  In sum, the record shows that the veteran 
does not currently have hearing loss as a disability that can 
be associated with service, or with the service connected 
otitis media.


ORDER

The claim of entitlement to service connection for bilateral 
hearing loss is denied.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 


